Citation Nr: 0118153	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-20 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than 
February 22, 1995, for the grant of service connection and 
award of disability compensation for schizoaffective 
disorder.

2.  Evaluation of schizoaffective disorder, rated as 
30 percent disabling from February 22, 1995.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
RO that denied a claim of entitlement to service connection 
for PTSD as not well grounded.  The RO also granted a claim 
of entitlement to service connection for schizoaffective 
disorder and assigned a 30 percent evaluation, effective from 
February 22, 1995.  The veteran was notified of these actions 
by a letter in May 2000.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, 
February 22, 1995.

(The claims of service connection for PTSD and a higher 
evaluation for schizoaffective disorder will be addressed in 
the REMAND that follows the decision below.)



FINDINGS OF FACT

1.  The veteran's initial claim of service connection for a 
nervous condition was received by VA on April 27, 1984.

2.  By rating action in September 1984, the RO denied the 
veteran's claim of service connection for a nervous 
condition.  The veteran was notified of the denial by a 
letter dated in September 1984, but did not file an appeal 
within the time period allowed.  

3.  The veteran's claim to reopen service connection was 
received by VA on September 19, 1991.

4.  By rating action in December 1991, the RO denied the 
veteran's application to reopen a previously denied claim of 
service connection for schizophreniform disorder (previously 
characterized as a nervous condition).  The veteran was 
notified of the denial by a letter dated in December 1991, 
but did not file an appeal within the time period allowed.  

3.  A claim to reopen was not filed until February 22, 1995.


CONCLUSION OF LAW

An effective date earlier than February 22, 1995, for the 
grant of service connection and award of disability 
compensation for schizoaffective disorder is not warranted.  
38 U.S.C.A. §§ 1131, 5110(a), 7105 (West 1991); 38 C.F.R. §§ 
3.304, 3.400, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was discharged from active military service in 
March 1984.  His initial claim of service connection for a 
nervous condition was received by VA in April 1984.  By 
rating action of September 1984, the RO denied the claim and 
the veteran did not file an appeal.  The veteran filed a 
claim to reopen in September 1991, which the RO denied by 
rating action of December 1991.  That same month, the RO 
notified the veteran of that decision.  He did not file an 
appeal of the denial within the one-year period allowed and, 
as a result, the denial became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 19.129, 19.192 (1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2000).

Thereafter, additional evidence was received, and, 
ultimately, by rating action in April 2000, the RO granted a 
claim of service connection for schizoaffective disorder, and 
assigned a 30 percent rating effective February 22, 1995 - 
the date of receipt of the reopened claim.

The general rule governing the assignment of an effective 
date for an award of disability compensation is contained in 
38 U.S.C.A. § 5110(b) (West 1991), which provides:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of discharge or release.  

See also 38 C.F.R. § 3.400(b)(2) (2000) (to the same effect).  
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  However, when there has been a decision by 
the RO denying a claim of service connection, and the 
claimant has not appealed within one year of notice of the 
denial, that decision becomes final and any effective date 
set for disability compensation based on a later grant of the 
benefit will be the date of receipt of the reopened claim or 
the date entitlement is shown, whichever is later.  See 38 
C.F.R. §§ 3.156, 3.400(q)(1)(ii), 3.400(r), 20.1103 (2000).  

The Board acknowledges the veteran's contentions that an 
effective date of March 1984, the date following the 
veteran's discharge from military service, is appropriate for 
the grant of service connection and award of compensation 
benefits for schizoaffective disorder.  Significantly, 
however, the veteran's claim was previously denied by the RO 
in September 1984 and December 1991 and the veteran failed to 
file an appeal within the time period allowed.  See 38 C.F.R. 
§ 19.129, 19.192 (1991).  Therefore, in the absence of an 
appeal within the time period allowed, the Board finds that 
the prior denials became final.  See 38 C.F.R. § 20.1103.  
Consequently, the provisions of 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400 require that the effective date for the 
award of compensation on account of a reopened claim be fixed 
in accordance with the facts found, but not earlier than the 
date of receipt of the application to reopen.  38 U.S.C.A. 
§ 5110.  In other words, the earliest date that may be 
assigned for the award of compensation for schizoaffective 
disorder is the date of receipt of the reopened claim.  
38 C.F.R. § 3.400(r).  Despite the veteran's contentions to 
the contrary, the salient point to be made is that the 
December 1991 rating decision is final, and that the veteran 
did not file a claim to reopen the previously denied claim 
until February 1995.  38 C.F.R. § 3.400.

Since pertinent law and regulations state that, in such 
circumstances, when new and material evidence (other than 
service department records) is received after a final 
disallowance, the effective date of the grant of service 
connection will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later, see 38 C.F.R. 
§ 3.400(q)(1)(ii) (2000), the Board must conclude that an 
effective date earlier than the date assigned by the RO 
(February 22, 1995) is not warranted.  The preponderance of 
the evidence is against the claim of entitlement to an 
effective date earlier than February 22, 1995, for the grant 
of service connection and award of compensation for 
schizoaffective disorder.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In this case, the appellant and his 
representative were notified in the statement of the case 
issued in July 2000, of the provisions of law relied on, and 
of the reasoning used in reaching a decision on the issue in 
this case.  In addition, the appellant was provided with an 
opportunity to request a hearing in order to provide 
testimony in support of his claim, but he did not request 
one.  Throughout the appeal, the appellant was given the 
opportunity to provide argument or evidence concerning the 
issue on appeal.  It should also be pointed out that, in a 
claim for an earlier effective date, it is the record as it 
existed in 1991 and when the veteran thereafter filed a claim 
to reopen that matters most.  It thus falls to the Board to 
address this case on the merits, which it has done.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1361 (1998).  


ORDER

Entitlement to an effective date earlier than 
February 22, 1995, for the grant of service connection and 
award of disability compensation for schizoaffective disorder 
is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  This is especially so because the available 
record suggests that additional evidentiary development is 
warranted as to the claim for a higher rating and claim of 
service connection. 

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, scheduling the veteran for a VA psychiatric 
examination because the medical evidence of record is 
inadequate for determining whether the veteran's service-
connected schizoaffective disorder warrants a rating in 
excess of 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 
9211 (2000).  This is so because the most recent medical 
evidence, two VA examination reports, contains conflicting 
information regarding the severity of the veteran's 
psychiatric disability and raises certain questions about the 
application of the pertinent rating criteria, see 38 C.F.R. 
§ 4.130 (2000) (effective from November 7, 1996), especially 
the extent to which service-connected schizoaffective 
disorder affects the veteran's employability.

When examined by VA on March 15, 2000, the examiner noted 
that the veteran was suffering from symptoms of schizophrenia 
since active duty up to the present, and that the 
consequences of an in-service incident which precipitated the 
schizophrenic symptoms had been very minimal.  In contrast, a 
March 16, 2000 VA examination report reflects a different 
medical opinion.  The March 16, 2000 VA examiner noted that 
the veteran's symptoms had had an adverse effect on his 
social and occupational functioning. 

In light of the variance in opinion regarding the extent to 
which the veteran's service-connected schizoaffective 
disorder affects his ability to function, the Board finds 
that further evidentiary development is required to reconcile 
the various conclusions.  38 C.F.R. § 19.9 (2000); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions); 38 C.F.R. § 4.130 (2000).

Turning to the issue of entitlement to service connection for 
PTSD, the veteran contends that he has PTSD as a result of 
stressors he experienced during service.  In the present 
case, the veteran has been found to have PTSD by a private 
psychologist in March 1994.

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2000).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128 (1997).

Under the circumstances of this case, the Board finds that 
the duty to assist has not been fulfilled because the avenues 
available for corroborating the claimed stressors 

have not been fully explored.  The evidence of record shows 
that the RO obtained the veteran's service medical records, 
service personnel records, and contacted the veteran by 
letter in October 1998, and asked that he provide the RO with 
specific information regarding his stressors (the events, 
dates, his unit of assignment, and/or the names of 
witnesses).  However, the RO has not yet contacted the 
service department to search its records to determine whether 
the veteran's claimed stressors can be corroborated.  
Therefore, a remand is warranted so that the RO can ask the 
veteran once again to specify the dates, times, and locations 
of the claimed stressors, and to ask the service department 
to search for supporting evidence of the stressor events.  
38 C.F.R. § 19.9 (2000).  It should be pointed out that 
corroboration of every detail, such as the veteran's own 
personal involvement, is not necessary.  Suozzi v. Brown, 10 
Vet. App. 307 (1997).

The Board finds that it would be useful to schedule the 
veteran for a VA psychiatric examination to determine the 
correct psychiatric diagnoses and take into account any 
supporting evidence of the claimed stressors, or lack 
thereof.  38 C.F.R. § 19.9 (2000).  All actions taken by the 
RO to verify the veteran's stressor(s) must also be 
documented and associated with his claims files.  Therefore, 
to satisfy VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate his PTSD claim, a new 
examination is necessary to better evaluate the veteran's 
claim of service connection for PTSD.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

There are additional reasons for remand, including the need 
to obtain additional treatment records.  When the veteran was 
examined by VA in March 2000, the examiner noted that the 
veteran was currently being treated at the Bay Pines VA 
Medical Center (VAMC) and by Dr. Garlisi, a psychiatrist.  A 
review of the record reveals that these records have neither 
been requested nor associated with the claims files; yet, 
such records may be pertinent to the veteran's claim for a 
higher evaluation as well as the PTSD claim.  (VA 
adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).)  In this regard, 
the Board notes that, 

because of the need to ensure that all potentially relevant 
VA records are made a part of the claims files, a remand is 
required.  See Bell, supra.

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
PTSD and service-connected 
schizoaffective disorder that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  All relevant records from the 
Bay Pines VAMC and Dr. Garlisi should be 
obtained.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  The veteran should be asked to submit 
any documentation of absences from work, 
work accommodations made due to his 
service-connected schizoaffective 
disorder, or any other evidence that 

shows that his schizoaffective disorder 
presents an unusual disability picture 
with such factors as a marked 
interference in employment or frequent 
hospitalizations.

4.  The RO should again request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including exact dates, places, detailed 
descriptions of the events, duty 
assignments, and names or other 
identifying information concerning any 
individuals involved in the events.  The 
veteran's units of assignment should be 
clarified.  The veteran should be advised 
that this sort of information is 
necessary to obtain supporting evidence 
of the occurrence of the stressful 
events.

5.  The RO should provide the service 
department with as much detail as 
possible in order to obtain verification 
of the alleged stressors.  At a minimum, 
the RO should provide copies of the 
veteran's DD-214, service personnel 
records, a stressor list prepared by the 
RO, and any other information provided by 
the veteran that might be helpful in a 
search for corroborating evidence. 

6.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a psychiatrist to determine if he 
currently has PTSD due to in-service 
stressor(s).  All indicated tests and 
studies, including psychological testing, 
should be performed.  The claims folders 
should be made available to and be 
reviewed by the examining 

physician prior to the examination so 
that the veteran's psychiatric history 
may be reviewed, as well as any 
information about the occurrence of 
stressful experiences.  Consideration 
should be given to evidence that supports 
the veteran's claim of in-service 
stressors.  If the diagnosis of PTSD is 
deemed appropriate, the examiner should 
comment on the link between the current 
symptomatology and the in-service 
stressors.  If PTSD is not found, the 
examiner should provide an opinion 
reconciling such a conclusion with the 
March 1994 private psychologist's report 
showing a diagnosis of PTSD.  The 
examination report should include 
complete rationale for all opinions 
expressed.

The examiner should also assess the 
severity of service-connected 
schizoaffective disorder.  The claims 
folders, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner for review.  The psychiatrist 
should assign a GAF score and explain the 
significance of the score in terms of 
social and industrial impairment.  
Findings necessary to apply the criteria 
in 38 C.F.R. § 4.130 (2000) should be set 
forth.  The rationale for the 
psychiatrist's opinions should be set 
forth in detail.  If the psychiatrist 
provides an opinion that is contrary to 
one already of record, the psychiatrist 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  If the examiner 
concludes that the veteran is 
unemployable due to schizoaffective 
disorder, such a conclusion should be 
explained in the context of 38 C.F.R. 
§ 4.130, Diagnostic Code 9211 and the 
criteria for awarding a total schedular 
rating.


7.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

8.  Following completion of any 
additional development required by the 
Veterans Claims Assistance Act of 2000, 
the RO should adjudicate the claims in 
accordance with all applicable laws and 
regulations, including the Veterans 
Claims Assistance Act of 2000 and any 
implementing regulations.  With respect 
to the claim for a higher evaluation, 
consideration should also be given to 
whether "staged" ratings are warranted.  
Fenderson, 12 Vet. App. at 119.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with the 
order of the Court.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



